Citation Nr: 1205098	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-09 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for bilateral pes planus with plantar warts prior to October 5, 2010.

3.  Entitlement to an increased evaluation in excess of 30 percent for bilateral pes planus with plantar warts from October 5, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to June 1947.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Columbia, South Carolina, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for a compensable evaluation for bilateral pes planus with plantar warts, and a February 2008 rating decision by the Montgomery, Alabama, VA Regional Office which, inter alia, denied his claim for service connection for bilateral hearing loss.  In June 2009, the Veteran relocated to Oklahoma and his claims file was transferred to the custody of the Muskogee, Oklahoma, VA Regional office (RO), which is now the agency of original jurisdiction over the current appeal.

In September 2009, the Veteran, accompanied by his spouse and then-designated representative, appeared at the RO to present evidence, oral testimony, and oral arguments in support of his appeal at a hearing conducted before a Decision Review Officer (DRO).  Thereafter, in April 2010, the Veteran, accompanied by his spouse and then-designated representative, appeared at the RO to present evidence, oral testimony, and oral arguments in support of his appeal at a videoconference hearing conducted before the undersigned Veterans Law Judge.  Transcripts from both hearing have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In May 2010, the Board remanded the current issues on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  Following this development, a March 2011 rating decision granted a 30 percent evaluation for bilateral pes planus with plantar warts, effective October 5, 2010, and confirmed the noncompensable evaluation assigned for this podiatric disability prior to this date.  (As less than the maximum available benefit is awarded, the present claim remains in controversy.  See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).)  Thereafter, a December 2011 supplemental statement of the case confirmed the prior denial of service connection for bilateral hearing loss.  The case was returned to the Board in January 2012, and the Veteran now continues his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011). 


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during active military service.

2.  Prior to October 5, 2010, the Veteran's bilateral pes planus with plantar warts was manifested by symptoms and physical conditions producing no more than moderate impairment, primarily by bilateral pain on use of both feet.

3.  From October 5, 2010, the Veteran's bilateral pes planus with plantar warts was manifested by symptoms and physical conditions producing no more than severe impairment, primarily by accentuated pain on manipulation and use of the feet.     


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty, nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a 10 percent evaluation, but no higher, for bilateral pes planus with plantar warts for the period from January 31, 2006 to October 4, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

3.  The criteria for an evaluation greater than 30 percent for bilateral pes planus with plantar warts for the period from October 5, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claims decided herein, generally, the notice requirements of a VA compensation claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The claims decided herein stem from the Veteran's application to reopen his claim for an increased rating for bilateral pes planus with plantar warts, which was received on January 31, 2006, and his claim for VA compensation for bilateral hearing loss, which was filed in February 2007.  VCAA notice letters addressing the applicability of the VCAA to the claims at issue and of VA's obligations to the Veteran in developing these claims were dispatched to the Veteran in February 2006, May 2006, and November 2007, which collectively satisfied the above-described mandates.  To the extent that there is an error in timing of notice because fully complaint notice was not furnished prior to the initial adjudication of the claims, as the later notices were followed by a subsequent readjudication, most recently in a supplemental statement of the case dated in March 2011 regarding the pes planus claim and a supplemental statement of the case dated in December 2011 regarding the hearing loss claim, any defective notice errors are deemed to have been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's complete service treatment records have been obtained and associated with his claims file, as well as private and VA medical records dated from 2005 - 2010, which are relevant to the claims at issue.  While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  As the increased rating claim for bilateral pes planus was filed on January 31, 2006, the evidence that must be considered is pertinent to the period from one year prior to date of claim (i.e., January 31, 2005) all the way to the present.  (See 38 C.F.R. § 3.400(o)(2) (2011).) 

Additionally, pursuant to his claims, the Veteran was also afforded VA-authorized medical examinations in May 2006, August 2009, and October 2010, which addressed the increased rating and service connection issues on appeal.  With respect the specific claims decided herein, the examination reports and opinions include adequate discussion of the opining examiners' clinical observations and diagnoses, and a rationale to support these findings and conclusions based on a review of the Veteran's relevant clinical history contained in his claims file.  The Board thus finds that the medical examinations conducted are adequate for adjudication purposes for the matters decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has been provided with the opportunity to present oral testimony, evidence, and arguments in favor of his appeal in a September 2009 DRO hearing and an April 2010 videoconference hearing before the Board.  

Although the Board remanded the case in May 2010 for evidentiary development that included obtaining the Veteran's Social Security Administration (SSA) records, inquiry by VA has determined that no SSA records pertaining to the Veteran exist.  Furthermore, in correspondence dated July 2011, the Veteran himself affirmed that no pertinent SSA records existed because he never applied for SSA benefits.  Thusly, a Formal Finding of Unavailability of the SSA records was entered into the Veteran's claims file in November 2011.  Thus, the Board concludes that no further development to obtain the Veteran's SSA records is warranted.      

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(a.)  Entitlement to service connection for bilateral hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) (2011).  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

As relevant, the appellant's service treatment records for the period from January 1944 - June 1947 show normal ears and tympanic membranes on enlistment examination and normal hearing, bilaterally, using the audiological standards of the time, which involved testing hearing acuity on spoken voice, whispered voice, and the sound of a coin click and a ticking watch.  

The Veteran's service records show that he served in the United States Navy during World War II aboard the battleship USS Alabama (BB-60), where he was a radioman.  As relevant, the Veteran testified at his hearings before VA that during active naval service he was exposed to acoustic trauma from the noise of the USS Alabama's naval guns being fired in action during operations in the Pacific Ocean against Japanese forces.  He also reported that his duties as radioman involved exposure to high frequency radio noise while using radio headsets.  He contends that these factors caused him to develop his current bilateral hearing loss. 

The Veteran was discharged from active duty in June 1947.  He filed his original claim for service connection for bilateral hearing loss in February 2007, nearly 60 years after separating from military service.

The Veteran's post-service medical records show normal hearing and ears on VA examination in January 1951 (without actual audiometric testing performed), and do not indicate any hearing acuity problems until June 2009, when a private audiogram revealed bilateral hearing loss that was characterized as "serious" and requiring amplification for the Veteran to understand speech.  

The report of an October 2010 VA audiological examination shows that the Veteran was diagnosed with bilateral sensorineural hearing loss that met the criteria for a disabling condition for VA compensation purposes under 38 C.F.R. § 3.385, with objectively measured puretone averages, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
75
90
LEFT
20
15
50
60
70

The examining audiologist considered the Veteran's reported history of in-service exposure to acoustic trauma from the noise of shipboard guns and high frequency radio sets while carrying out his duties during active service.  She reviewed his claims file and noted that normal hearing test results were obtained throughout active service and on post-service VA examination in January 1951.  The examiner did not concede the Veteran's exposure to acoustic trauma in service as his service separation documents did not substantiate his alleged history of such exposure and the absence of contemporaneous findings of hearing loss in either ear at the time tended to indicate no such exposure.  The audiologist thus determined that, in the absence of audiograms obtained at the beginning and end of the Veteran's service  that objectively quantified hearing loss, it was difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during active duty.  Even with a detailed case history from the Veteran, the examiner deemed it next to impossible to draw a conclusion, with any degree of certainty, regarding the association of the Veteran's current hearing loss and service due to his advanced age (with the implied lengthy period of time that had elapsed since service) without actual audiometric data acquired at the time of his entrance and separation from military service.    

The Board notes at this juncture that the Veteran is presently service-connected for basal cell carcinoma (rated 50 percent disabling), bilateral pes planus with plantar warts (rated 30 percent disabling), and posttraumatic stress disorder (rated 10 percent disabling).  There is no objective medical opinion presented in the evidence that relates his current bilateral hearing loss to any of these aforementioned service-connected disabilities.  Thus, there is no basis for awarding service connection for bilateral hearing loss on a secondary basis or on the basis of aggravation of non-service-connected hearing loss by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board concedes that the Veteran presently has the requisite degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss.  What must now be demonstrated is that his current bilateral hearing loss is, in fact, linked to service in order for him to prevail in his service connection claim.

To the extent that the Veteran contends that he perceived a diminishment of his hearing acuity in service and since service, which continued to chronically decrease over time, he is competent to present such statements and they are credible for showing that, by history, he perceived a decrease in his ability to hear since his time in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, his subjective perception of his diminished hearing is not objective medical evidence per se of an actual bilateral hearing loss condition as a disabling clinical entity as the Veteran is not shown to be a trained medical professional, much less a clinical audiologist or physician, such that his statements in this regard could constitute a valid diagnosis of his bilateral hearing loss.  He is further not qualified to present a nexus opinion linking his current hearing loss to service.  As he is not qualified to present commentary and opinion on matters regarding audiological diagnosis and etiology, his statements are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Pond v. West, 12 Vet. App. 341 (1999).

The VA audiology examination report and nexus opinion of October 2010 show that the examiner was unable to draw any link between the Veteran's current bilateral hearing loss and his period of military service without resorting to speculation in the absence of any objectively quantified audiometric assessment of the Veteran's hearing acuity contemporaneous with his entrance and discharge from active service.  This opinion was presented in the context of the Veteran's alleged history of exposure to acoustic trauma from naval gunfire and military radio sets during naval service (which the examiner found no objective basis to concede, given that the Veteran had normal hearing results obtained on testing using the spoken voice, whispered voice, and coin click and ticking watch criteria employed at the time). 

As the Veteran's service medical records do not show onset of bilateral hearing loss during active duty, and his post-service medical records do not show onset of bilateral sensorineural hearing loss to a compensable degree within one year following his separation from active duty in June 1947, the Board finds no medical basis based on these aforementioned records alone to permit service connection on a direct or presumptive basis for the Veteran's bilateral hearing loss.

In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is against a finding that the Veteran's bilateral hearing loss was incurred in his period of active service from January 1944 to June 1947, or that sensorineural hearing loss manifested to a compensable degree within one year afterwards.  Bilateral hearing loss is not objectively demonstrated by the evidence of record any earlier than a private audiogram dated June 2009, 62 years after the Veteran's discharge from the Navy.  The United States Court of Appeals for Veterans Claims has held that a lengthy period without treatment of a claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  As there is no persuasive clinical evidence linking the Veteran's present bilateral hearing loss to his period of service, his claim of entitlement to service connection for bilateral hearing loss must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of his claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to a compensable evaluation prior to October 5, 2010, and an increased evaluation in excess of 30 percent from October 5, 2010, for bilateral pes planus with plantar warts.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

The Veteran's bilateral pes planus with plantar warts is rated under the criteria contained in 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provide for the assignment of a noncompensable rating for bilateral pes planus that is mildly disabling, with symptoms relieved by a built-up shoe or arch support.  Assignment of a 10 percent evaluation is warranted for bilateral pes planus that is moderately disabling, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet.  Assignment of a 30 percent evaluation is warranted for bilateral pes planus that is severely disabling, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Assignment of a 50 percent evaluation is warranted for bilateral pes planus that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances.

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

By history, the Veteran was granted service connection and a 10 percent rating for bilateral pes planus and plantar warts as being directly related to service by rating decision dated in June 1947.  Prior to the Veteran's present claim for a rating increase that was filed on January 31, 2006, the last rating decision addressing this podiatric disability was in March 1951, which reduced the 10 percent evaluation to noncompensable.

Evidence pertinent to the Veteran's pes planus with plantar warts for the period from January 31, 2005 to October 4, 2010, show that the Veteran received routine podiatric treatment from private and VA sources to trim his foot calluses and receive prescribed orthotic inserts and shoes.  Generally good results and relief was obtained from the use of these shoes and inserts.  Plantar warts were not constant during this period, and were noted to be absent on some examinations.  The records reflect that the Veteran experienced foot pain on use due to calluses associated with pes planus as well as from his collapsed arches.  The records reflect that the Veteran was also diabetic and that his feet were regularly examined for peripheral neuropathy and diabetic ulcers.  

VA examination in May 2006 shows normal walking gait, minimal pes planus with normal alignment of the Achilles tendon, bilaterally, with no pain on manipulation of both feet and no evidence of abnormal weightbearing.  X-rays revealed degenerative changes of the great toe joints, bilaterally, suggestive of gout.  The examiner stated that he was unable to assess functional loss pursuant to DeLuca without resorting to speculation.

At his 2009 and 2011 hearings before VA, the Veteran testified that he experienced bilateral foot pain with recurring warts and calluses that required regular trimming and shaving.

The aforementioned evidence demonstrates that prior to October 5, 2010, the Veteran's bilateral pes planus with plantar warts presented a disability picture that more closely approximated the criteria for a 10 percent evaluation on the basis of pain on use of both feet.  38 C.F.R. § 4.7.  Resolving all doubt in the Veteran's favor, a 10 percent evaluation is assigned for this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the evidence did not indicate the presence of accentuated pain on use or manipulation, with objective evidence of marked deformity (pronation, abduction, etc.), and indication of swelling on use, bilateral foot impairment that meets the criteria for a 30 percent evaluation for severe impairment is not clinically demonstrated.

The evidence pertinent to the state of the Veteran's bilateral pes planus with plantar warts for period from October 5, 2010, onwards, reflects that on VA examination conducted on that date, his feet were manifested by accentuated pain on use, in which he described a painful sensation of walking on pebbles due to his plantar callosities and warts, which were routinely shaved, trimmed, or ablated with laser surgery.  Bilateral foot swelling was also indicated, and he was unable to stand comfortably for more than 15 to 30 minutes or walk a distance of more than two city blocks before the pain became too intense to walk any further.  He regularly used orthotic shoes and inserts.  Since 1959, his vocation was in the ordained ministry and in teaching.   He was semi-retired at the time of the October 2010 examination.  The Veteran's bilateral foot disability did not limit his usual occupational duties as he was now involved in the internet ministry and thusly did not have the requirement for prolonged standing or walking.  On examination, the Veteran displayed a slightly  wide-based antalgic gait but did not require any assistive devices to ambulate.  Manipulation of both feet elicited tenderness and pain.  Prominent warts and calluses on the plantar surfaces of both feet with abnormal weightbearing and pronation on weightbearing were observed.  Severe bilateral degenerative changes of the foot joints were revealed on X-ray.  The diagnoses were bilateral pes planus, which the examiner characterized as moderately disabling, with the weightbearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of both feet; plantar warts with residual plantar keratosis; and degenerative joint disease of the feet.

A November 2010 VA examination to assess the Veteran's housebound status and need for regular aid and attendance noted, in pertinent part, that his capacity to ambulate was hindered by his chronic podiatric disability.  (The examiner determined that the Veteran required assistance because of skin cancer, myocardial infarction, kidney stones, hypertension, benign prostatic hypertrophy, chronic obstructive pulmonary disease, Type II diabetes mellitus, and arthritis.)

The Board has considered the evidence discussed above as it pertains to the state of the Veteran's bilateral pes planus with plantar warts for the period from October 5, 2010, to the present, and concludes that it does not meet the criteria for the next higher rating of 50 percent for pronounced impairment associated with this podiatric disability.  The clinical evidence does not demonstrate that his bilateral pes planus is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo-achillis on manipulation.  Furthermore, as the clinical evidence demonstrates that he is able to obtain some measure of relief from the use of orthotic shoes and inserts, the Board cannot concede that he obtains no improvement of his podiatric condition from prescribed orthopedic shoes or appliances.  Even considering the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), the aforementioned criteria for a 50 percent evaluation are not more closely approximated simply from flare-ups of elevated bilateral foot pain with curtailed capacity to walk or stand for extended periods of time, as the clinical record does not demonstrate that the Veteran's foot pain, in itself, somehow produces the orthopedic deformities contemplated in the rating criteria.    

In view of the foregoing discussion, the Board concludes that the evidence supports the assignment of a 10 percent evaluation (and no higher) for bilateral pes planus with plantar warts for the period from January 31, 2006 (i.e., the date of claim for a rating increase) to October 4, 2010, on the basis of chronic bilateral foot pain on use, but does not support the assignment of a rating in excess of 30 percent for this chronic podiatric disability for the period from October 5, 2010, onwards.

(c.)  Extraschedular consideration: bilateral pes planus with plantar warts.

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected bilateral pes planus with plantar warts, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected podiatric disability does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  Although the clinical evidence indicates that the Veteran's ability to ambulate is significantly curtailed by his foot disability, this in itself does not demonstrate marked interference with employment such that the applicable rating schedule is rendered inadequate to rate the orthopedic disability at issue.  In this regard, the Board notes that the Veteran's capacity to work in his ministerial vocation does not appear to be significantly impacted by his foot disability as he performs his ministry on the internet, and thus his limited ability to stand and walk is not a factor that produces marked impairment in his occupational capacity.  Furthermore, although it is evident that the Veteran requires regular treatment to keep his plantar  warts and calluses shaved and trimmed, the clinical evidence does not demonstrate that his bilateral pes planus with plantar warts requires frequent hospitalization.  The Board thus concludes that the level to which his bilateral pes planus with plantar warts presently interferes with his ability to perform work is adequately contemplated in the criteria of the applicable rating schedule and the evaluations assigned by action of this appellate decision and prior rating decisions.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Service connection for bilateral hearing loss is denied.

A 10 percent evaluation for bilateral pes planus with plantar warts for the period from January 31, 2006 to October 4, 2010 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An increased evaluation in excess of 30 percent for bilateral pes planus with plantar warts for the period from October 5, 2010 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


